DETAILED ACTION
This action is responsive to the Application filed on 02/02/2022. Claims 1-20 are pending in the case.  Claims 1, 9, and 15 are independent claims. Claims 1-3, 8, 9-11, 14-17 and 20 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
	With respect to 35 U.S.C. 101
	Applicant asserted that claims 1-20 are not directed to an abstract idea. Applicant states that the claims include limitations “that are all performed by an electronic device” and further “relate to improvement by reducing the number of operations and determinations of candidate action rules”. As stated in the final rejection: the hardware device (“an electronic device”) claimed as stated in the rejection only amounts to a generic computing device, and does not describe a “particular device”. Further, the claims presently generally describe that “rules” are determined based on certain descriptive features such as “action… rules… context… actions… parameters settings… threshold settings.” This simply broadly describe the mental process; the claims do not indicate how these additional elements “reduce the number of operations” as claimed by the applicant. Therefore they do not indicate an “improvement.” See the updated 101 rejection below.

	With respect to the rejection under 35  U.S.C 103
	Applicant simply states that the cited prior art does not teach the amended claims without any specific arguments, accordingly examiner has set forth updated 103 rejections in light of the amendments.

Other(s) of applicant’s arguments filed 02/02/2022 have been fully considered and are persuasive.
With respect to the rejection under 35 U.S.C 112
In view of the amendments the rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Regarding Claim 1 and 9 and 15
Under step 1, Claim 1 is directed to a computer system method, which is directed to a process, one of the statutory categories. Claim 9 is directed to a computer system device, which is directed to a machine, one of the statutory categories. Claim 15 is directed to a computer system device, which is directed to a machine, one of the statutory categories.
The Claim recites the following limitations which are considered abstract ideas: “Determining an action…
	Under step 2A Prong 1, the aforementioned limitations amount to evaluations and judgements performed in the human mind. Examiner notes that step of determining an action based on “timestamps and descriptors” may simply refer to a determination to go outside based on a description of the weather forecast. Similarly, “retrieving activity patterns”, “determining a candidate rule” or determining a preferred candidate action”, may all amount to mental activities of assessing the weather and determining a course of action accordingly. 
Furthermore under step 2A Prong 2 and 2B the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“by an electronic device”, “using a rule selector processing application”) See MPEP 2106.05(f). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
	
Regarding Claim 2
The claim is directed to a process. The claim recites the following limitations “one or more of the context pre-conditions that lead to occurrence of the action with a probability exceeding a first likelihood threshold” Under Step 2A Prong 1, these limitations correspond to an evaluation in the human mind.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 3
The claim is directed to a process. The claim recites the following limitations “the one or more of the context pre-conditions are associated with a first time duration that occurs more often than a second threshold and are associated with a second time duration that occurs less often than a third threshold, and the semantic places are. determined based on latitude and longitude data and clustering of individual place visits into significant location clusters.” Under Step 2A Prong 1, these limitations correspond to an evaluation in the human mind.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 4
The claim is directed to a process. The claim recites the following limitations “the one or more preferred candidate action rules cover a number of occurrences of the action over the second time duration that is greater than a fourth threshold” Under Step 2A Prong 1, these limitations correspond to an evaluation in the human mind.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.


Regarding Claim 5
The claim is directed to a process. The claim recites the following limitations “wherein total number of the one or more preferred candidate action rules is less than a fifth threshold.” Under Step 2A Prong 1, these limitations correspond to an evaluation in the human mind.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 6
The claim is directed to a process. The claim recites the following limitations “wherein the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules.” Under Step 2A Prong 1, these limitations correspond to an evaluation in the human mind.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 7
The claim is directed to a process. The claim recites the following limitations “Providing a suggestion…for automating the action based on the one or more preferred candidate action rules” Under Step 2A Prong 1, these limitations correspond to an evaluation performed in the human mind. Further, the claim inherits a previously identified abstract idea in the independent claim “the plurality of parameter settings comprises rule confidence, contextual specificity and interval count”.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 8
The claim is directed to a process. The claim recites the following limitations “providing… a reminder to perform an automation…for automating the action based on the one or more preferred candidate action rules” Under Step 2A Prong 1, these limitations correspond to an evaluation performed in the human mind. Further, the claim inherits a previously identified abstract idea in the independent claim “wherein the plurality of threshold settings comprises selectable threshold settings that are predefined”.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

	
Regarding Claim 10-20
These claims are rejected for the reasons set forth in connection with claims 1-8 above. Additionally. 
Step 1 Analysis: The claims 10-20 recite a computer product. 
Step 2A Prong One Analysis: The claims recite the same mental processes recited by claims 1-8, other than being performed by a computer program product
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. The claim only recites additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. These additional elements are used to perform the steps of claims 1-8. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a program product embodied in a computer readable medium and executed by a computer device to perform the steps of claims 1-8  amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. Document ID US 10841122 B1 hereinafter Jensen. Further in view of Nandi et al “Automatic Trigger Generation for Rule-based Smart Homes” hereinafter Nandi, further in view of Lozano et al. “Ontology and SWRL-Based Learning Model for Home Automation Controlling” hereinafter Lozano, further in view of Hoque et al. “AALO: Activity recognition in smart homes using Active Learning in the presence of Overlapped Activities” hereinafter Hoque.


Regarding independent claim 1/9/15
Jensen teaches, A method for action automation, comprising: determining, by electronic device, an action based on domain information; (column 1 line 30-35 “The home automation system [electronic device] may determine an optimal operation of the device based on the monitoring of its operation [domain information] and subsequently inform a user of the optimal operation via a generated notice” Examiner notes that optimal operation corresponds to the optimal action determined by the domain information. The action determined by a generic computer system thus equivalent to automation) retrieving, by the electronic device, a plurality of activity patterns from a memory device, the plurality of activity patterns associated with the action (Column 1 45-50 “the method may include monitoring activity in a home environment based on one or more sensors, generating a recommended action associated with at least one device in the home environment based on the monitored activity” Column 16 line 8-20 “the sensor units may be any device which may detect any type of device data in a home environment and that is able to wirelessly connect to the home automation system. For example, a doorbell camera, smart thermometer, a security camera, a motion detector, phones, computers, or a control panel of the home automation system, may be used to collect and transmit device activity data” multiple sensors each collecting data or activity patterns associated with the recorded action transmit data to the electronic device or system 400 in Figure 4. The sensor correspond to memory devices because they include devices such as phones and computers which have their own internal memory. ) for each activity pattern, determining a candidate action rule from a plurality of action rules based on contexts and actions (Column 24-30 “In some examples, at least one of these devices may generate at least one custom rule related to the functioning of one or more devices within the home environment and initiate the custom rule and/or implement device adjustment based on the custom rule, sensor data, at least one user preference, other information, or some combination.” Based on the sensor data and or user preference or other information which corresponds to the action rules based on contexts and actions. A custom rule is initiated or adjusted corresponding to determine a candidate action rule) stored by the electronic device (Column 8 line 16-18 “The server 155 may include a database (e.g., in memory) containing device activity data received from the sensor units” the data for the rule generation is stored on memory located on the electronic device as depicted in Figure 4.) wherein each candidate action rule specifies one or more pre-conditions when the action occurs; (column 9 line 9-18 “Additionally, the custom rule generation component 215 may weigh the categorized data based on a set of device settings (e.g., preconditions)… in some examples, be a set of weights and may be provided by the manufacturer or may be provided or modified by the user and/or by one or more devices of the home environment based on information (e.g., user preferences, user data, device type, device location, etc.)” column 12 line 40-46  “the device associated with the sensed power output may be running inefficiently and generate a recommended action that turns off the device during certain periods of the day. In some cases, the custom rule generation component 215-a may further determine that the associated device is a light bulb,” the weights or preconditions are based on information that describe when the action occurs, which is determined by the user preferences or user data. For example, one pattern of user data may indicate when a particular device or light bulb may be turned on) the contexts are determined using on raw sensor data of the electronic device, semantic places and commuting activities; ( column 10 line 9-21“the location of the device may be determined based on communications received from the device, user input providing information of the location, or by the system sensing the location of the device… the context data may be characterizations of the activity being monitored” Column 16 line 8-19  “monitoring an activity of a device in a home environment. The monitoring may be performed via various types of sensor units located throughout the home environment… For example, a doorbell camera, smart thermometer, a security camera, a motion detector… used to collect and transmit device activity data.” the sensor context data comes from cameras and motion detectors, thus including semantic places and commuting activities.) for generating automation of the action. (column 1 line 25-33 “Methods and systems are described for custom rule generation and device operation and adjustment by a home automation system….the home automation system may have the ability to monitor and control the operation of these devices. The home automation system may determine an optimal operation of the device based on the monitoring of its operation.” The system performs automated actions, or control, based on the rule generation informed by its user preference and monitoring system.)
Jensen does not explicitly teach, and determining, by the electronic device, one or more preferred candidate action rules from a plurality of candidate action rules using a rule selector processing application that uses a combination of a plurality of parameter settings and a plurality of threshold settings; wherein the action includes a unique descriptor and a sequence of timestamps; wherein the plurality of activity patterns is obtained using on rule confidence that is measured using temporal intervals of one or more context pre-conditions:
However Nandi when addressing issues related to reducing a large set or redundant and conflicting rules to a smaller representative set teaches, and determining, by the electronic device, one or more preferred candidate action rules from a plurality of candidate action rules using a rule selector processing application ( Figure 2 and pg 1 column 2 “We implemented a tool, TrigGen, and ran it on 96 home automation rules …A static analysis tool, TrigGen, to determine a necessary and sufficient set of triggers, based on the actions written by end users….eliminate unnecessary triggers.” Triggers correspond to action rules, based on a precondition. The TrigGen tool removes unnecessary triggers thus creating a set of preferred updated rules from the original plurality of candidate action rules. TrigGen is a rule selector processing application) that uses a combination of a plurality of parameter settings and a plurality of threshold settings (pg 3 column 2 “The following definitions are used in the elimination algorithm…. An item is live [11] in R if its value may be read before it is written to in the rule script… An event-based trigger is redundant if inclusion of the trigger in a rule never changes the state of any item or the value of any program variable involved in S when the rule is fired solely due to it.” the process of eliminating unnecessary rules is based on both parameter settings (whether or not each of the plurality of rules are live) and threshold settings (the frequency of each of the plurality of triggers).)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for reducing a set of rules to a preferred set of rules based on parameter and threshold settings as taught by Nandi to the disclosed invention of Jensen.
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduces the burden on end-users by assisting them in writing the rules correctly, and can reduce the incidence of unexpected behaviors and security vulnerabilities.” (Nandi Conclusion)
Jensen/Nandi does not explicitly teach, wherein the action includes a unique descriptor and a sequence of timestamps; wherein the plurality of activity patterns is obtained using on rule confidence that is measured using temporal intervals of one or more context pre-conditions:
However Lozano when addressing issues related to probabilistic rule based learning system for automation teaches, wherein the action includes a unique descriptor and a sequence of timestamps ( pg 82 ¶03 and figure 2 “The system stores the actions carried out after each rule execution as well as the set of facts that have led to the execution of such rule on a log table. Time and date of event is also stored… An event is always stored next to its start date and time, its set of facts (antecedent of the rule) and the name of the rule that has started such event.” as shown in the figure each action performed in accordance with the rule set is stored in the event log with a unique descriptor, rule name, and a sequence of time stamps, the sequence is the day followed by the time.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate the SWRL based rule discovery for action determination in a rule based system as taught by Lozano to the disclosed invention of Jensen/Nandi.
One of ordinary skill in the arts would have been motivated to make this modification in because both Jensen/Nandi and Lozano teach rule discovery systems which learn “to discover the most repetitive routines carried out daily by the user and manage the system to anticipate to those actions.” (Lozano Section 3.2.1)
Jensen/Nandi/Lozano does not explicitly teach, wherein the plurality of activity patterns is obtained using on rule confidence that is measured using temporal intervals of one or more context pre-conditions:
However Hoque when addressing activity learning in a rule based system teaches, wherein the plurality of activity patterns is obtained using on rule confidence that is measured using temporal intervals of one or more context pre-conditions: ( pg 141 column 2 ¶02-¶03 “we construct a new occupancy episode [activity pattern] by merging two occupancy episodes in the same room that are separated by less than a time interval threshold… We set the time interval threshold of this room as (Ql - h), which represents the lower outer fence… Any value less than the lower outer fence is an extreme outlier…. For two successive occupancy episodes in a room r… if we find that the time interval between them… is less than r ' s time interval threshold, then by merging them we create a new occupancy episode” an activity is merged based on the temporal interval of the sensor context, this interval represents the confidence that an event should be merged.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate the activity discovery system which characterizes sensor activity as occupancy episodes as taught by Hoque to the disclosed invention of Jensen/Nandi/Lozano.
One of ordinary skill in the arts would have been motivated to make this modification in because both Jensen/Nandi/Lozano and Hoque teach rule discovery systems which learn to “improve the activity recognition accuracy, our system preprocesses raw sensor data by identifying overlapping activities” (Hoque Abstract)
	Jensen/Nandi/Lozano/Hoque teaches, all the claimed function as set forth in connection with claim 1, further Jensen teaches, an electronic device comprising: memory storing instructions; and at least one processor executing the instructions including a process configured to: (column 1 line 54-58 “The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to monitor activity in a home environment based on one or more sensors”)
	Jensen/Nandi/Lozano/Hoque teaches, all the claimed function as set forth in connection with claim 1, further Jensen teaches, A non-transitory processor-readable medium that includes a program that when executed by a processor performing a method comprising: (Column 1-2 line 66-4 “The non-transitory computer-readable medium may include instructions operable to cause a processor to monitor activity in a home environment based on one or more sensors, generate a recommended action associated with at least one device in the home environment based on the monitored activity”)

 Regarding claim 2/10/16
	Jensen/Nandi/Lozano/Hoque teaches claim 1/9/15.
	Further Lozano teaches wherein the one or more preferred candidate action rules include the one or more of the context pre-conditions that lead to occurrence of the action with a probability exceeding a first likelihood threshold. (pg 83 Section 3.2.1 ¶004 “Furthermore, there is no guarantee that a user would perform the same actions every day of the week [preferred candidate action rules]. Therefore, we also use the parameter “frequency error” to ease pattern discovery and to consider if an event is regular. By default, IntelliDomo thinks an event is regular if it occurs more than 90% of the time. This parameter can also be modified.” The pre-condition of the action in question includes a first likelihood threshold, 90%, of the action occurring. )

Regarding claim 3/11/17
	Jensen/Nandi/Lozano/Hoque teach claim 1/9/15
Jensen teaches, wherein the one or more pre-conditions are associated with a first time duration that occurs more often than a second threshold and are associated with a second time duration that occurs less often than a third threshold (Column 12 line 36-45 “The power output may be sensed over a predefined time period, for example a week. In some situations, this power output will likely fluctuate based on the occupancy of the home, the time of day, other devices in use, etc. Based on this sensed power output, the custom rule generation component 215-a may determine that the device associated with the sensed power output may be running inefficiently [second threshold] and generate a recommended action that turns off the device during certain periods of the day [first time duration]” the precondition corresponds to the conditions required to suggest control of power output. During a certain first time duration the power output may be on more often than an inefficiency threshold giving rise to one precondition. And also during a second time duration while multiple occupants are in the home the power inefficiency may be at a different third threshold giving rise to another precondition.)  and the semantic places are determined based on latitude and longitude data (Column 10 line 5-14 “In yet another example, a location of the device may be used as context data… he location of the device may be determined based on communications received from the device… via GPS monitoring” GPS monitoring necessarily includes latitude and longitude data.)
Further Hoque teaches, and clustering of individual place visits into significant location clusters. (pg 140 ¶02 “An activity recognition system based on active learning that automatically recognizes new room-level occupancy episodes as members of one of the clusters” episodes are characterized by the system into location clusters, if the meet significance thresholds.)

Regarding claim 4/12/18
Jensen/Nandi/Lozano/Hoque teach claim 1/9/15
	Jensen teaches, wherein the one or more preferred candidate action rules cover a number of occurrences of the action over the second time duration that is greater than a fourth threshold. (Column 12 line 59-63 “For example, the custom rule generation component 215-a may determine [a preferred candidate action rules] that the user always approves of recommended action recommending the device emitting the power output to be turned off at certain periods of the day [second time duration]” the generation component may determine the preferred candidate action rule covers an action that happens enough times, greater than a forth threshold,  for the system to determine that the user “always” approves a recommended action.) 

Regarding claim 6
	Jensen/Nandi/Lozano/Hoque teaches claim 1/9/15.
	Further Lozano teaches, wherein the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules. (pg 85 ¶001 “For instance, when IntelliDomo detects that it is a few minutes before 8:00 am, it will fire both rules “officeLight1” and “officeShutter10” (these patterns have been previously learned). If the user lowers the shutter during the next ten minutes for several days, IntelliDomo will remove the rule “officeShutter10” to memorize again when it should or should not raise the shutter.” In order to create preferred candidates that accurately summarize an action represented by a history of historical actions, in this case shutter raise times, the system culls candidate action rules that are not representative of the actions of several days. In this way, the resulting preferred rules are representative of the new average of summary of candidate action rules. )

Regarding claim 7
Jensen/Nandi/Lozano/Hoque teach claim 1/9/15
	Jensen teaches, further comprising:  providing a suggestion on the electronic device for automating the action based on the one or more preferred candidate action rules. (Column 17 line 3-5“generating a recommended action [providing a suggestion] associated with at least one device in the home environment based on the monitored activity” As stated in the rejection of claim 1, the system/method weights the monitored activity based on the one or more preferred candidate action rules.)   
Further Nandi teaches, wherein the plurality of parameter settings comprises rule confidence, ( pg 3 column 2 “Definition 1. An item is live [11] in R if its value may be read before it is written to in the rule script, S” a rule that is live corresponds to a rule that is confidently valid.) contextual specificity and ( pg5 column 1 “We define two or more rules to be conflicting if they modify the state of the same item. In that case, TrigGen warns the user about a potential conflict… TrigGen detects such conflicts and warns the end-user about the possibility of a conflict. It is then up to the user to determine the severity of the warning and whether the rules need to be corrected.” The warning produced by trig gen indicates whether a rule has overlapping context. Rules that do, would be part of the non-preferred set of rules. ) interval count (pg 3 column 2 “Definition 2. An event-based trigger is redundant if inclusion of the trigger in a rule never changes the state of any item or the value of any program variable involved in S when the rule is fired solely due to it. Otherwise, the trigger is non-redundant.” A trigger in a rule that never changes state would have an interval count of zero, and would be used to determine that the rule is non-preferred.)
	
Regarding claim 8
Jensen/Nandi/Lozano/Hoque teaches claim 1/9/15.
	Jensen teaches, providing, on the electronic device, a reminder to perform an automation for the action based on the one or more preferred candidate action rules. (column 4 line 39-47 “generating a notice [reminder] to a user recommending actions related to the devices. The user may provide feedback to the home automation system based on the notice, and the home automation system may learn a pattern based on the user feedback. Thus, in future situations regarding the performance of the devices, the home automation system may adjust the operation of the devices based on the learned pattern, rather than seeking further input from the user.” As stated previously, the actions of the home automation system is based on user input to build the set of preferred candidate action rules.)
Further Lozano teaches, wherein the plurality of threshold settings comprises selectable threshold settings that are predefined for each of the plurality of parameter settings. (pg 84 section 3.2.2 “These SWRL rules, will be added to IntelliDomo’s rule set and they will be assigned the lower priority based on the other ones rules in the database. This is due to the rules in the database have been directly designed by the user to control his/her home automation system and he/she has defined the desired priority to establish the importance on each rule.” Each of the plurality of rules has a priority associated with. The priority can be high medium or low based on the rule relative to the other rules in the data base. The priority is a user defined parameter associated with each of the other parameters assessed by the system.)

Regarding claim 14 and 20
Jensen/Nandi/Lozano/Hoque teaches, all the claimed function as set forth in connection with claim 7 and claim 8.
	

Claim 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen/Nandi/Lozano/Hoque further in view of Luhr et al “Recognition of emergent human behaviour in a smart home: A data mining approach” hereinafter Luhr.

Regarding claim 5
	Jensen/Nandi teaches claim 1
	Jensen/Nandi/Lozano/Hoque does not explicitly teach, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold.
	Luhr when addressing issues related mining action rule pattern from human behavior teaches, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold. (Pg 2 ¶03 “This technique requires that k passes over a database are made to retrieve the set of frequent rules up to length k. Each pass over the data requires the generation of candidates — the set of all possibly frequent associations given those found in a previous pass” where the database includes the set of all rules, the total number of the best or preferred candidate action rules is less than all of the rules in the database corresponding to a fifth threshold. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a quantity limited set of rules for activity patterns as taught by Luhr to the disclosed invention of Jensen/Nandi/Lozano/Hoque.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement otherwise challenging search techniques to reveal “the presence of new, possibly anomalous, behavior and unusually frequent occurrences of behavior that would otherwise be considered normal from amongst the mined rules” ( Luhr Conclusion ¶02)

Regarding claim 13/19
	Jensen/Nandi/Lozano/Hoque teaches claim 9/15
	Further Lozano teaches, and the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules. (pg 85 ¶001 “For instance, when IntelliDomo detects that it is a few minutes before 8:00 am, it will fire both rules “officeLight1” and “officeShutter10” (these patterns have been previously learned). If the user lowers the shutter during the next ten minutes for several days, IntelliDomo will remove the rule “officeShutter10” to memorize again when it should or should not raise the shutter.” In order to create preferred candidates that accurately summarize an action represented by a history of historical actions, in this case shutter raise times, the system culls candidate action rules that are not representative of the actions of several days. In this way, the resulting preferred rules are representative of the new average of summary of candidate action rules. )
	Jensen/Nandi/Lozano/Hoque does not explicitly teach, the total number of the one or more preferred candidate action rules is less than a fifth threshold;
	Luhr when addressing issues related mining action rule pattern from human behavior teaches, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold. (Pg 2 ¶03 “This technique requires that k passes over a database are made to retrieve the set of frequent rules up to length k. Each pass over the data requires the generation of candidates — the set of all possibly frequent associations given those found in a previous pass” where the database includes the set of all rules, the total number of the best or preferred candidate action rules is less than all of the rules in the database corresponding to a fifth threshold. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a quantity limited set of rules for activity patterns as taught by Luhr to the disclosed invention of Jensen/Nandi/Lozano.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement otherwise challenging search techniques to reveal “the presence of new, possibly anomalous, behavior and unusually frequent occurrences of behavior that would otherwise be considered normal from amongst the mined rules” ( Luhr Conclusion ¶02)

Conclusion
Prior art:	Alam et al “CACE: Exploiting Behavioral Interactions for Improved Activity Recognition in Multi-inhabitant Smart Homes” describes a system for infer macro user activity based on micro context captured by sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
             /KAKALI CHAKI/             Supervisory Patent Examiner, Art Unit 2122